PER CURIAM.
This action was brought in the district court of the county of Stevens to recover $200, which the plaintiff claims was due to him from the defendant for the balance of the purchase price of land sold to him by the plaintiff. The answer alleged payment in full for the land. The evidence on the trial as to the issue of payment was radically conflicting; the defendant testifying directly and explicitly that he paid to the plaintiff the $200, stating time and place of payment and circumstances under which it was made. The plaintiff testified positively that the balance had not been paid, and denied the testimony of the defendant. Verdict for the plaintiff for the amount claimed. *538The trial court, on defendant’s motion, granted a new trial, on the ground that the verdict was not justified by the evidence. The plaintiff appealed from the order granting a new trial. The weight of the evidence was not palpably in favor of the verdict, and the trial court did not abuse its discretion in granting a new trial.
Order affirmed.